 
EXHIBIT 10.2
 
EXECUTION
 
AMENDMENT NO. 1 TO SENIOR SUBORDINATED LOAN AGREEMENT
 
THIS AMENDMENT NO. 1 dated as of June 29, 2012 (this “Amendment No. 1”) to that
certain Senior Subordinated Loan Agreement referred to below is entered into by
and among Dynamics Research Corporation, a Massachusetts corporation (the
“Borrower”), the Guarantors, Ares Mezzanine Partners, L.P. (the “Lead Investor”)
and each of the other Lenders from time to time party thereto.
 
STATEMENT OF PURPOSE
 
The Borrower is a party to that certain Senior Subordinated Loan Agreement,
dated as of June 30, 2011, by and among the Borrower, each financial institution
party thereto as a lender (collectively, the “Lenders” and, each individually, a
“Lender”) and the Lead Investor (as amended, restated, supplemented or modified,
the “Loan Agreement”).
 
The Borrower now requests that the Loan Agreement be amended in order to grant
certain accommodations to and for the benefit of the Borrower, all as more
particularly described herein.
 
Subject to the terms and conditions of this Amendment No. 1, the Required
Lenders have agreed to grant such requests of the Borrower.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto agree as follows:
 
SECTION 1.                      Capitalized Terms.  All capitalized undefined
terms used in this Amendment No. 1 (including, without limitation, in the
Statement of Purpose hereto) shall have the meanings assigned thereto in the
Loan Agreement.  This Amendment No. 1 shall be a “Loan Document” for all
purposes of the Loan Agreement and the other Loan Documents.
 
SECTION 2.                      Amendments.  The parties hereto hereby agree
that as of the Amendment No. 1 Effective Date (as defined below):
 
(a)           Section 1.01 of the Loan Agreement is hereby amended by adding the
following defined terms in appropriate alphabetical order:
 
“ESPP Rescission Offer” means the Borrower’s offer to repurchase from certain of
its employees up to 148,644 shares of the Borrower’s common stock which were
sold to such employees during the period from July 31, 2007 to May 31, 2011
pursuant to the Borrower’s 2000 Employee Stock Purchase Plan, it being
understood and agreed that (a) the total aggregate consideration to be paid by
the Borrower in connection with such offer shall not exceed $1,500,000, and (b)
such offer shall be made only to individuals who purchased shares of the
Borrower’s common stock pursuant to the Borrower’s 2000 Employee Stock Purchase
Plan that are not currently registered under one or more applicable securities
laws.
 
(b)           Section 1.01 of the Loan Agreement is hereby amended by deleting
clause (g) of the definition of “Indebtedness” and replacing it with the
following:
 
(g)           all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interest in such
Person or any other
 
 
1
 
 
 
Person or any warrant, right or option to acquire such Equity Interest, valued,
in the case of a redeemable preferred interest, at the greater of its voluntary
or involuntary liquidation preference plus accrued and unpaid dividends;
provided that any such obligations of the Borrower shall not constitute
“Indebtedness” hereunder if arising solely from (i) the ESPP Rescission Offer or
(ii) any deemed distributions in respect of cashless net exercises of options or
warrants to purchase shares of the Borrower’s common stock; and
 
(c)           Section 1.01 of the Loan Agreement is hereby amended by deleting
the definition of “Restricted Payment” in its entirety and replacing it with the
following:
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Borrower’s stockholders, partners or members (or
the equivalent Person thereof); provided that no distribution made by the
Borrower in connection with the ESPP Rescission Offer shall constitute a
“Restricted Payment” hereunder.
 
(d)           Section 7.06 of the Loan Agreement is hereby amended by deleting
the “and” following subsection (c) thereof, replacing the period at the end of
subsection (d) thereof with “; and” and adding the following subsection (e)
thereto:
 


(e)           the Borrower may make deemed distributions in respect of cashless
net exercises of options or warrants to purchase shares of the Borrower’s common
stock.


SECTION 3.                      Conditions Precedent to Effectiveness.
 
(a)           This Amendment No. 1 shall be effective upon the satisfaction of
each of the following conditions (the date of such satisfaction, the “Amendment
No. 1 Effective Date”):
 
(i)           Executed Amendment. The Lead Investor shall have received
counterparts of this Amendment No. 1 executed by the Borrower, the Guarantors
and the Required Lenders.
 
(ii)           Amendment to Senior Credit Agreement.  Contemporaneously with the
effectiveness of this Amendment No. 1, the Borrower, the Guarantors, the Senior
Agent, and the Senior Lenders shall have entered into an amendment to the Senior
Credit Agreement (the “Senior Amendment”) on terms substantially similar to
those of this Amendment No. 1 in form and substance satisfactory to the Lead
Investor.
 
(iii)           Other Closing Documents.  The Lead Investor shall have received
such other instruments, documents and certificates as the Lead Investor shall
reasonably request in connection with the execution of this Amendment No. 1.
 
(iv)           Payment of Fees and Expenses.  The Borrower shall have paid all
out-of-pocket expenses incurred by the Lead Investor (including the fees,
charges and disbursements of counsel for the Lead Investor) with respect to this
Amendment No. 1.
 
 
2
 
 
 
(b)             For purposes of determining compliance with the conditions
specified in this Section 3, each Lender that has signed this Amendment No. 1
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless the Lead Investor
shall have received notice from such Lender prior to the proposed Amendment No.
1 Effective Date specifying its objection thereto.
 
SECTION 4.                      Effect of the Agreement.  Except as expressly
provided herein, the Loan Agreement and the other Loan Documents shall remain
unmodified and in full force and effect.  Except as expressly set forth herein,
this Amendment No. 1 shall not be deemed (a) to be a waiver of, or consent to, a
modification or amendment of, any other term or condition of the Loan Agreement
or any other Loan Document, (b) to prejudice any other right or rights which the
Lenders may now have or may have in the future under or in connection with the
Loan Agreement or the other Loan Documents or any of the instruments or
agreements referred to therein, as the same may be amended, restated,
supplemented or otherwise modified from time to time, (c) to be a commitment or
any other undertaking or expression of any willingness to engage in any further
discussion with the Borrower or any other Person with respect to any waiver,
amendment, modification or any other change to the Loan Agreement or the Loan
Documents or any rights or remedies arising in favor of the Lenders, or any of
them, under or with respect to any such documents or (d) to be a waiver of, or
consent to or a modification or amendment of, any other term or condition of any
other agreement by and among the Borrower, on the one hand, and any other
Lender, on the other hand.  References in the Loan Agreement to “this Agreement”
(and indirect references such as “hereunder”, “hereby”, “herein”, and “hereof”)
and in any Loan Document to the Loan Agreement shall be deemed to be references
to the Loan Agreement as modified hereby.
 
SECTION 5.                      Representations and Warranties.  By its
execution hereof, each Loan Party hereby represents and warrants as follows:
 
(a)           such Loan Party has the right, power and authority and has taken
all necessary corporate and other action to authorize the execution, delivery
and performance of this Amendment No. 1 and each other document executed in
connection herewith to which it is a party in accordance with their respective
terms;
 
(b)           this Amendment No. 1 and each other document executed in
connection herewith has been duly executed and delivered by its duly authorized
officers, and each such document constitutes the legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, except
as such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar state or federal debtor relief laws from time to time in
effect which affect the enforcement of creditors’ rights in general and the
availability of equitable remedies;
 
(c)           each representation and warranty contained in the Loan Agreement
and the other Loan Documents is true, correct and complete in all material
respects as of the Amendment No. 1 Effective Date as if fully set forth herein,
except for any representation and warranty made as of an earlier date, which
representation and warranty shall remain true, correct and complete in all
material respects as of such earlier date; provided that any representation or
warranty that is qualified by materiality or by reference to Material Adverse
Effect shall be true, correct and complete in all respects as of the applicable
date; and
 
(d)           no Default has occurred and is continuing as of the Amendment No.
1 Effective Date or would result after giving effect to the transactions
contemplated by this Amendment No. 1.
 
SECTION 6.                      Reaffirmation, Ratification and
Acknowledgment.  Each Loan Party (a) agrees that the transactions contemplated
by this Amendment No. 1 shall not limit or diminish the obligations of
 
 
3
 
 
 
such Person under, or release such Person from any obligations under, the
Guaranty, the Subordination Agreement and each other Loan Document to which it
is a party, (b) confirms and reaffirms its obligations under the the Guaranty,
the Subordination Agreement and each other Loan Document to which it is a party
and (c) agrees that the the Guaranty, the Subordination Agreement and each other
Loan Document to which it is a party remain in full force and effect and are
hereby ratified and confirmed.
 
SECTION 7.                      Miscellaneous.
 
(a)           Counterparts.  This Amendment No. 1 may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original and shall be binding
upon all parties, their successors and assigns, and all of which taken together
shall constitute one and the same agreement.
 
(b)           Governing Law.  This Amendment No. 1, unless otherwise expressly
set forth herein, shall be governed by, construed and enforced in accordance
with the laws of the State of New York, without reference to the conflicts or
choice of law principles thereof.
 
(c)           Electronic Transmission.  A facsimile, telecopy or other
reproduction of this Amendment No. 1 may be executed by one or more parties
hereto, and an executed copy of this Amendment No. 1 may be delivered by one or
more parties hereto by facsimile or similar instantaneous electronic
transmission device pursuant to which the signature of or on behalf of such
party can be seen, and such execution and delivery shall be considered valid,
binding and effective for all purposes.  At the request of any party hereto, all
parties hereto agree to execute an original of this Amendment No. 1 as well as
any facsimile, telecopy or other reproduction hereof.
 
(d)           Entire Agreement. This Amendment No. 1 is the entire agreement,
and supersedes any prior agreements and contemporaneous oral agreements, of the
parties concerning its subject matter.
 
(e)           Successors and Assigns.  This Amendment No. 1 shall be binding on
and inure to the benefit of the parties and their heirs, beneficiaries,
successors and assigns.
 
[Signature Pages Follow]
 

 
4
 
 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
duly executed by their respective authorized officers as of the day and year
first above written.


 
BORROWER:



 
DYNAMICS RESEARCH CORPORATION,

 
as Borrower

 
 
By:
/s/ Richard A. Covel     Name: Richard A. Covel     Title:  VP, Secretary and
General Counsel  

 
 
Amendment No. 1
to
Dynamics Research Corporation Senior Subordinated Loan Agreement
 
 
 
 
 
GUARANTORS:




 
DRC INTERNATIONAL CORPORATION

 
 
By:
/s/ Richard A. Covel     Name: Richard A. Covel     Title:  Secretary  

 


 
H.J. FORD ASSOCIATES, INC.

 
 
By:
/s/ Richard A. Covel     Name: Richard A. Covel     Title:  VP and Secretary  

 


 
KADIX SYSTEMS, LLC

 
 
By:
/s/ Richard A. Covel     Name: Richard A. Covel     Title:  VP, Secretary and
Asst. Treasurer  


 
 
HIGH PERFORMANCE TECHNOLOGIES, INC.

 
 
By:
/s/ Richard A. Covel     Name: Richard A. Covel     Title:  Secretary  

 

Amendment No. 1
to
Dynamics Research Corporation Senior Subordinated Loan Agreement
 
 
 
 

 
ARES MEZZANINE PARTNERS, L.P.



 
By: ARES MEZZANINE PARTNERS GP, L.P.,

 
its general partner



 
By: ARES MEZZANINE MANAGEMENT LLC,

 
its general partner

 
 
By:
/s/ Mitchell Goldstein     Name:  Mitchell Goldstein     Title:   Authorized
Signatory  

 

Amendment No. 1
to
Dynamics Research Corporation Senior Subordinated Loan Agreement
 
 
 
 

 
PARTNERS GROUP PRIVATE EQUITY (MASTER FUND), LLC



 
By: Partners Group (USA) Inc., as investment manager



 
By: Partners Group (Guernsey) Limited under power of attorney

 
 
By:
/s/ Daniel Stopher     Name:  Daniel Stopher     Title:   Director  

 
 
By:
/s/ Neil Hartley     Name:  Neil Hartley     Title:   Authorized Signatory  


 
Amendment No. 1
to
Dynamics Research Corporation Senior Subordinated Loan Agreement